DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection of claim 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments to claim 9 overcome the rejection. The rejection is withdrawn.
Applicant's arguments regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that “Colman mentions ‘connectors configured to provide essentially undisturbed gas flow…’ (Colman, paragraph [0001])”, “[t]he disclosure relating to undisturbed flow teaches away from a combination with Lehman, which discloses a filter, which necessarily disturbs gas flow”, and that “the skilled person in the art would not consider the teaching of Colman to be relevant to the mouthpiece taught by Lehman.” This is not found persuasive. Colman discusses embodiments of connectors configured to be used with filters for use in respiratory gas sampling, and thus Colman does not teach away from a combination of its teachings with a filter. Applicant also argues that none of the references disclose or suggest a first friction fit and a second friction fit. This is not found persuasive as these features are disclosed and/or suggested: see the 103 rejection below.

Drawings
The amendment filed 03/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: newly added Figure 5.
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The amendment filed 03/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly added amendments to page 4 of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: “channel adapted to receive” should read –channel is adapted to receive--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5390668, hereinafter Lehman, in view of US 2015/0065903, hereinafter Colman, and US 3782083, hereinafter Rosenberg.
Regarding claim 1, Lehman teaches a device mouthpiece (one piece disposable bacteria filter 40 and coupling device 37, whole structure is considered a device mouthpiece based on similar structure to the prior art mouthpiece 2) comprising: a cylindrical tube (Fig. 17, coupling device 37); and a filter element (Fig. 8, Examiner’s note: element is mapped to the elements it comprises) comprising a frame (Fig. 8, housing 15 and/or housing 16) and a filter medium (Fig. 8, internal filter means 20), the frame including a cylindrical main body portion defining an internal cylindrical channel (Fig. 8, housings 15 and 16 both include a cylindrical portion defining an internal cylindrical channel); wherein the filter medium is secured to an inwardly facing surface of the cylindrical main body portion (Col. 6 lines 39-51); wherein an end portion of the cylindrical tube includes an outwardly facing surface and an inwardly facing surface (see Fig. 17); wherein the outwardly facing surface of the cylindrical tube forms a friction fit with an inwardly facing surface of the frame (Fig. 17, filter side 43), and wherein the filter element is secured to the cylindrical tube via the friction fit (Fig. 17, Col. 5 lines 20-29), and wherein the frame is formed from a polymeric material (abstract, “plastic”).
Lehman does not teach wherein the filter medium is ultrasonically welded to a portion of the inwardly facing surface of the cylindrical main body portion such that the weld extends around an entire circumference of the cylindrical channel.
However, Rosenberg teaches a device wherein a filter medium (filter sheet 10) is ultrasonically welded (Col. 3, lines 57-63) to a portion of an inwardly facing surface of a cylindrical main body portion (member 16) such that the weld extends around an entire circumference of the cylindrical channel (Col. 3 lines 57-63, member 16 extends the entire circumference of the cylindrical channel and filter sheet 10 is fused to it on all edges).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lehman such that the filter medium is ultrasonically welded to a portion of the inwardly facing surface of the cylindrical main body portion such that the weld extends around an entire circumference of the cylindrical channel, as taught by Rosenberg, in order to hold the filter sheet to the frame in a fluid tight and micro-organism tight seal (Rosenberg Col. 3, lines 59-61).
Lehman as modified by Rosenberg does not teach wherein at one end of the cylindrical main body portion is a radially outwardly extending wall portion; wherein depending from an outer periphery extending from the wall portion is a skirt; wherein the skirt portion is coaxial with the main body portion and space outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt; wherein the annular channel is closed at one end by the outwardly extending wall and open at the other end; wherein the annular channel is adapted to receive therein an end portion of the cylindrical tube; wherein the outwardly facing surface of the cylindrical tube forms a first friction fit with the inwardly facing surface of the skirt of the annular channel, and the inwardly facing surface of the cylindrical tube forms a second friction fit with the outwardly facing surface of the main body portion of the annular channel, wherein the filter element is secured to the cylindrical tube via the first and second friction fits.
However, Colman teaches a device (abstract) comprising: a cylindrical main body portion (Fig. 5, secondary male section 516) wherein at one end of the cylindrical main body portion is a radially outwardly extending wall portion (Fig. 5, element has radially outwardly extending wall in the D direction); wherein depending from an outer periphery extending from the wall portion is a skirt (Fig. 5 primary female connector 504); wherein the skirt portion is coaxial with the main body portion (see Fig. 5) and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt (see Fig. 5, void space of element 504, para [0150]); wherein the annular channel is closed at one end by the outwardly extending wall and open at the other end (see Fig. 5); wherein the annular channel is adapted to receive therein an end portion of a cylindrical tube (see Fig. 5, receives male connector 502); wherein the outwardly facing surface of the cylindrical tube forms a first friction fit with the inwardly facing surface of the skirt of the annular channel (see Fig. 5, first friction fit formed between outer surface of primary male connector 502 and inner surface of primary female connector 504), and the inwardly facing surface of the cylindrical tube forms a second friction fit with the outwardly facing surface of the main body portion of the annular channel (see Fig. 5, second friction fit formed between inner surface of primary male connector 502/inner surface of secondary female connector 506 where threads 530 are located and outwardly facing surface of secondary male section 516 where threads 540 are located), wherein the cylindrical main body portion is secured to the cylindrical tube via the first and second friction fits (see Fig. 5, paras [0149]-[0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lehman and Rosenberg such that wherein at one end of the cylindrical main body portion is a radially outwardly extending wall portion; wherein depending from an outer periphery extending from the wall portion is a skirt; wherein the skirt portion is coaxial with the main body portion and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt; wherein the annular channel is closed at one end by the outwardly extending wall and open at the other end; wherein the annular channel is adapted to receive therein an end portion of the cylindrical tube; wherein the outwardly facing surface of the cylindrical tube forms a first friction fit with the inwardly facing surface of the skirt of the annular channel, and the inwardly facing surface of the cylindrical tube forms a second friction fit with the outwardly facing surface of the main body portion of the annular channel, wherein the filter element is secured to the cylindrical tube via the first and second friction fits, as taught by Colman, in order to obtain minimal leak even when the cylindrical tube and filter element are mated weakly (para [0140]).
Regarding claim 2, Lehman as modified teaches a device mouthpiece according to claim 1, wherein at least one of the outwardly facing surface of the main body portion of the annular channel and the inwardly facing surface of the skirt of the annular channel includes a plurality of radially extending ribs (Colman, Fig. 5, threads 540).
Regarding claim 9, Lehman as modified teaches a device mouthpiece according to claim 1, wherein two or more radial support elements extend across the internal cylindrical channel (Lehman Fig. 19 element 48, Fig. 8 element 17).
Regarding claim 14, Lehman as modified teaches a device mouthpiece according to claim 2, wherein the plurality of radially extending ribs extend parallel to an axis defined by the skirt portion and the main body portion (Colman, Fig. 5, see threads 540).
Regarding claim 15, Lehman as modified teaches a device mouthpiece according to claim 2, wherein the plurality of radially extending ribs are spaced from each other around a circumference of an axis defined by the skirt portion and the main body portion (Colman, Fig. 5, see gaps between threads 540).
Regarding claim 16, Lehman as modified teaches a device mouthpiece according to claim 2, wherein the plurality of radially extending ribs are configured to bite into the end portion of the cylindrical tube when the annular channel receives the cylindrical tube to further secure the filter element to the cylindrical tube (Colman, Fig. 5, threads 540 “bite into” the threads 530).
Regarding claim 17, Lehman teaches a device mouthpiece (one piece disposable bacteria filter 40 and coupling device 37, whole structure is considered a device mouthpiece based on similar structure to the prior art mouthpiece 2) comprising: a cylindrical tube (Fig. 17, coupling device 37); and a filter element (Fig. 8, Examiner’s note: element is mapped to the elements it comprises) comprising a frame (Fig. 8, housing 15 and/or housing 16) and a filter medium (Fig. 8, internal filter means 20), the frame being formed from a polymeric material (abstract, “plastic”) and including a cylindrical main body portion defining an internal cylindrical channel (Fig. 8, housings 15 and 16 both include a cylindrical portion defining an internal cylindrical channel); wherein an end portion of the cylindrical tube includes an outwardly facing surface and an inwardly facing surface (see Fig. 17), the outwardly facing surface of the cylindrical tube forming a friction fit with an inwardly facing surface of the frame (Fig. 17, filter side 43), the filter element being secured to the cylindrical tube via the friction fit (Fig. 17, Col. 5 lines 20-29).
Lehman does not teach wherein the filter medium is ultrasonically welded to a portion of the inwardly facing surface of the cylindrical main body portion such that the weld extends around an entire circumference of the cylindrical channel.
However, Rosenberg teaches a device wherein a filter medium (filter sheet 10) is ultrasonically welded (Col. 3, lines 57-63) to a portion of an inwardly facing surface of a cylindrical main body portion (member 16) such that the weld extends around an entire circumference of the cylindrical channel (Col. 3 lines 57-63, member 16 extends the entire circumference of the cylindrical channel and filter sheet 10 is fused to it on all edges).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lehman such that the filter medium is ultrasonically welded to a portion of the inwardly facing surface of the cylindrical main body portion such that the weld extends around an entire circumference of the cylindrical channel, as taught by Rosenberg, in order to hold the filter sheet to the frame in a fluid tight and micro-organism tight seal (Rosenberg Col. 3, lines 59-61).
Lehman as modified by Rosenberg does not teach a radially outwardly extending wall portion at one end of the cylindrical main body portion, a skirt depending from an outer periphery extending from the wall portion, the skirt portion being coaxial with the main body portion and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt, the annular channel being closed at one end by the outwardly extending wall and open at the other end and adapted to receive therein an end portion of the cylindrical tube; the outwardly facing surface of the cylindrical tube forming a first friction fit with the inwardly facing surface of the skirt of the annular channel, the inwardly facing surface of the cylindrical tube forming a second friction fit with the outwardly facing surface of the main body portion of the annular channel, the filter element being secured to the cylindrical tube via the first and second friction fits.
However, Colman teaches a device (abstract) comprising: a cylindrical main body portion (Fig. 5, secondary male section 516), a radially outwardly extending wall portion at one end of the cylindrical main body portion (Fig. 5, element has radially outwardly extending wall in the D direction); a skirt depending from an outer periphery extending from the wall portion (Fig. 5 primary female connector 504); the skirt portion being coaxial with the main body portion (see Fig. 5) and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt (see Fig. 5, void space of element 504, para [0150]); the annular channel being closed at one end by the outwardly extending wall and open at the other end (see Fig. 5) and adapted to receive therein an end portion of a cylindrical tube (see Fig. 5, receives male connector 502); the outwardly facing surface of the cylindrical tube forming a first friction fit with the inwardly facing surface of the skirt of the annular channel (see Fig. 5, first friction fit formed between outer surface of primary male connector 502 and inner surface of primary female connector 504), the inwardly facing surface of the cylindrical tube forming a second friction fit with the outwardly facing surface of the main body portion of the annular channel (see Fig. 5, second friction fit formed between inner surface of primary male connector 502/inner surface of secondary female connector 506 where threads 530 are located and outwardly facing surface of secondary male section 516 where threads 540 are located), the cylindrical main body portion being secured to the cylindrical tube via the first and second friction fits (see Fig. 5, paras [0149]-[0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lehman and Rosenberg such that it includes a radially outwardly extending wall portion at one end of the cylindrical main body portion, a skirt depending from an outer periphery extending from the wall portion, the skirt portion being coaxial with the main body portion and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt, the annular channel being closed at one end by the outwardly extending wall and open at the other end and adapted to receive therein an end portion of the cylindrical tube; the outwardly facing surface of the cylindrical tube forming a first friction fit with the inwardly facing surface of the skirt of the annular channel, the inwardly facing surface of the cylindrical tube forming a second friction fit with the outwardly facing surface of the main body portion of the annular channel, the filter element being secured to the cylindrical tube via the first and second friction fits, as taught by Colman, in order to obtain minimal leak even when the cylindrical tube and filter element are mated weakly (para [0140]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of Rosenberg and Colman as applied to claim 1 above, and further in view of US 6244865, hereinafter Nelson.
Regarding claim 3, Lehman as modified teaches a device mouthpiece according to claim 1 but does not teach wherein the filter medium is an electrostatic filter medium.
However, Nelson teaches a device mouthpiece (abstract) including an electrostatic filter medium (Col. 7, lines 19-20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lehman as modified such that the filter medium is an electrostatic filter medium, as taught by Nelson, in order to have a filter medium capable of substantially eliminating the passthrough of bacteria, viruses, and other microbes from the patient’s mouth and into an attached device (Nelson, Col. 7 lines 15-20).
Regarding claim 13, Lehman as modified teaches the device mouthpiece according to claim 1, but does not teach wherein the filter medium has a first diameter less than a second diameter of the cylindrical tube.
However, Nelson teaches a device mouthpiece (abstract) wherein a filter medium (filter media 34) has a first diameter less than a second diameter of a cylindrical tube (filter body 26, see Figs. 1, 2, 7, 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lehman as modified such that the filter medium has a first diameter less than a second diameter of the cylindrical tube, as taught by Nelson, as an “obvious to try” choice from a finite number of predictable solutions (a filter medium must have a first diameter that is either less than, equal to, or more than a second diameter of a cylindrical tube) with a reasonable expectation of success (Nelson’s filter medium works effectively as a filter while having a first diameter that is less than a second diameter of a cylindrical tube).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of Rosenberg and Colman as applied to claim 1 above, and further in view of EP 2098166 A1, hereinafter Smith.
	Regarding claim 10, Lehman as modified teaches a device mouthpiece according to claim 1, but does not teach wherein the cylindrical tube comprises a body formed from a fibrous material.
	However, Smith teaches a device mouthpiece (abstract) wherein a cylindrical tube comprises a body formed from a fibrous material (para [0014], paper or cardboard treated with an antimicrobial substance, para [0006] cardboard or paper).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lehman as modified such that the cylindrical tube comprises a body formed from a fibrous material, as taught by Smith, in order to have a device mouthpiece formed from a disposable, resilient material (Smith, paras [0003]-[0006]).
	Regarding claim 11, Lehman as modified by Rosenberg, Colman, and Smith teaches a device mouthpiece according to claim 10, wherein the fibrous material is cardboard (Smith, paras [0006] and [0014]).
	Regarding claim 12, Lehman as modified by Rosenberg, Colman, and Smith teaches a device mouthpiece according to claim 10, wherein the outer surface of the cylindrical tube is coated with a polymeric barrier layer (Smith, para [0014], antimicrobial polymer).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of Colman.
Regarding claim 18, Lehman teaches a device mouthpiece (one piece disposable bacteria filter 40 and coupling device 37, whole structure is considered a device mouthpiece based on similar structure to the prior art mouthpiece 2) comprising: a cylindrical tube (Fig. 17, coupling device 37); and a filter element (Fig. 8, Examiner’s note: element is mapped to the elements it comprises) comprising a frame (Fig. 8, housing 15 and/or housing 16) and adapted to couple to a filter medium (Fig. 8, adapted to couple to internal filter means 20), the frame being formed from a polymeric material (abstract, “plastic”) and including a cylindrical main body portion defining an internal cylindrical channel (Fig. 8, housings 15 and 16 both include a cylindrical portion defining an internal cylindrical channel); wherein a portion of the inwardly facing surface of the cylindrical main body portion is adapted to receive the filter medium via ultrasonically welding such that the weld extends around an entire circumference of the cylindrical channel (Examiner’s note: this is functional language, and the inwardly facing surface of the cylindrical main body portion is capable of receiving a filter medium in the manner described in the claimed function); and wherein an end portion of the cylindrical tube includes an outwardly facing surface and an inwardly facing surface (see Fig. 17), the outwardly facing surface of the cylindrical tube forming a friction fit with an inwardly facing surface of the frame (Fig. 17, filter side 43), the filter element being secured to the cylindrical tube via the friction fit (Fig. 17, Col. 5 lines 20-29).
Lehman does not teach a radially outwardly extending wall portion at one end of the cylindrical main body portion, a skirt depending from an outer periphery extending from the wall portion, the skirt portion being coaxial with the main body portion and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt, the annular channel being closed at one end by the outwardly extending wall and open at the other end and adapted to receive therein an end portion of the cylindrical tube; the outwardly facing surface of the cylindrical tube forming a first friction fit with the inwardly facing surface of the skirt of the annular channel, the inwardly facing surface of the cylindrical tube forming a second friction fit with the outwardly facing surface of the main body portion of the annular channel, the filter element being secured to the cylindrical tube via the first and second friction fits.
However, Colman teaches a device (abstract) comprising: a cylindrical main body portion (Fig. 5, secondary male section 516), a radially outwardly extending wall portion at one end of the cylindrical main body portion (Fig. 5, element has radially outwardly extending wall in the D direction); a skirt depending from an outer periphery extending from the wall portion (Fig. 5 primary female connector 504); the skirt portion being coaxial with the main body portion (see Fig. 5) and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt (see Fig. 5, void space of element 504, para [0150]); the annular channel being closed at one end by the outwardly extending wall and open at the other end (see Fig. 5) and adapted to receive therein an end portion of a cylindrical tube (see Fig. 5, receives male connector 502); the outwardly facing surface of the cylindrical tube forming a first friction fit with the inwardly facing surface of the skirt of the annular channel (see Fig. 5, first friction fit formed between outer surface of primary male connector 502 and inner surface of primary female connector 504), the inwardly facing surface of the cylindrical tube forming a second friction fit with the outwardly facing surface of the main body portion of the annular channel (see Fig. 5, second friction fit formed between inner surface of primary male connector 502/inner surface of secondary female connector 506 where threads 530 are located and outwardly facing surface of secondary male section 516 where threads 540 are located), the cylindrical main body portion being secured to the cylindrical tube via the first and second friction fits (see Fig. 5, paras [0149]-[0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lehman such that it includes a radially outwardly extending wall portion at one end of the cylindrical main body portion, a skirt depending from an outer periphery extending from the wall portion, the skirt portion being coaxial with the main body portion and spaced outwardly therefrom to define an annular channel between an outwardly facing surface of the main body portion and an inwardly facing surface of the skirt, the annular channel being closed at one end by the outwardly extending wall and open at the other end and adapted to receive therein an end portion of the cylindrical tube; the outwardly facing surface of the cylindrical tube forming a first friction fit with the inwardly facing surface of the skirt of the annular channel, the inwardly facing surface of the cylindrical tube forming a second friction fit with the outwardly facing surface of the main body portion of the annular channel, the filter element being secured to the cylindrical tube via the first and second friction fits, as taught by Colman, in order to obtain minimal leak even when the cylindrical tube and filter element are mated weakly (para [0140]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791